Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for benefit of foreign priority under 35 U.S.C. 119(a)-(d) is acknowledge. Applicant will receive the priority date of 08/14/2019 (Application No. TW108129011)

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tribby (US 7,461,575).
5.	Regarding independent claim 1, Tribby discloses a hand tool (Fig 2B, annotated below) with an operating head comprising: 
a main body (Fig 2B, annotated below, main body 102) having two ears (Fig 2B, two flanges 114), the two ears being disposed in parallel and spaced 5apart (Fig 2B); and 
a working head having a body (Fig 2B, handle portion 104); a column (Fig 2B, portion 108) connected to one side of the body; and a pivotal block (Fig 2B, pivot block is defined by two interior flanges at 112, annotated below) extending outward from another side of the body, the body being provided with two flaps (Fig 2B, two external flanges at 112) by two sides of the (Fig 2B), a gap (Fig 2B, a gap is provided between external flange 112 and pivot block, as identified) being provided between each of the two flaps and the 10pivotal block, and the two ears of the main body being pivotally disposed in the gaps between the two flaps and the pivotal block respectively (Fig 2A, Col.2 lines 60-63, two flanges, or ears, 114 are disposed in the gaps and can rotate about pivot axis 107).  

    PNG
    media_image1.png
    778
    529
    media_image1.png
    Greyscale

Annotated Figure 2B
claim 2, Tribby discloses the limitation of claim 1, as described above, and further discloses wherein an outer diameter of the body (Fig 2B, distance across two external flanges at 112) is greater than an outer diameter of the pivotal block (Fig 2B, distance across two internal flanges, or pivot block, at 112).  

7.	Regarding claim 3, Tribby discloses the limitation of claim 2, as described above, and further discloses wherein reinforcement blocks (Fig 2B, thickening transition portion at upper end of both internal flanges) are provided at 15junctions of the pivotal block and the body.  

8.	Regarding claim 5, Tribby discloses the limitation of claim 1, as described above, and further discloses wherein the two ears of the main body are 20respectively provided with coaxial connecting holes (Fig 2B, on each of the ears, or external flanges at 112) therethrough; the pivotal block is provided with a through hole (Fig 2B) therethrough, the two flaps are respectively provided with a perforation (Fig 2B) therethrough, the through hole and the perforations are arranged coaxially (Fig 2A, pivot axis 107 runs through  the center of through hole and perforations) ; and a pin (Fig 2A, pivot pin 106a, 106b) is pivotally disposed between the connecting holes, the through hole and the perforations (Col.2 lines 60-63).  

9.	Regarding claim 6, Tribby discloses the limitation of claim 1, as described above, and further discloses wherein the two ears of the main body are respectively provided with coaxial connecting holes therethrough (Fig 2B); the pivotal block is provided with a through hole therethrough (Fig 2B, hole passes through the pivot block, or each of the internal flanges, as annotated), and a pin is pivotally disposed in the overlapping connecting holes and through hole (Fig 2A, pivot pin 106a, 106b are disposed along pivot axis 107).  

5 10.	Regarding claim 7, Tribby discloses the limitation of claim 6, as described above, and further discloses wherein at least one of the flaps is provided with a perforation (Fig 2B, annotated above, each of the flaps, or external flanges at 112, has a hole to receive the pin) for the pin to insert to reach inside the connecting holes of the two ears and the through hole of the pivotal block (Fig 2A, Col.3 lines 11-13).  

11.	Regarding claim 8, Tribby discloses the limitation of claim 1, as described above, and further discloses, wherein an outer diameter of the column of the working head is smaller than an outer diameter of the body (Figs 2B and 3).  

10 12.	Regarding claim 9, Tribby discloses the limitation of claim 1, as described above, and further discloses wherein the body is cylindrical (Fig 3, body, or handle portion 104 is cylindrical).  

13.	Regarding claim 10, Tribby discloses the limitation of claim 1, as described above, and further discloses wherein the main body is integrally formed with a shaft (Fig 2B, shaft defined at lower end of 102, below the two ears 114).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tribby (US 7,461,575), as applied to claim 1, and further in view of Su (US 2010/0154604) 
16.	Regarding claim 4, Tribby discloses the limitation of claim 1, as described above, but does not teach a polygonal column and thickened portion. 
Su also teaches a hand tool for tightening or loosening components, the tool having a handle at one end and an engagement portion at the other, and Su teaches the column of the handle has a hexagonal cross-section (Fig 2, hexagonal shaped handle 41, annotated below), and a thickened portion (Fig 2, thickened portion is disposed at one end of handle 41) is disposed at a junction between at least one intersection angle of the column and the body.  It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified handle shaft of Tribby by providing the hexagonal shaped handle taught by Su for increasing 

    PNG
    media_image2.png
    793
    412
    media_image2.png
    Greyscale

Annotated Figure 2

Response to Arguments
17.	Applicant's arguments filed Tribby’s spark plug wrench is too large to be used in engine rooms while size of device is not a limitation of the claims. In addition, applicant argued that the reference does not teach “each ear of the two ears is located directly between and adjacent to the  have been fully considered but they are not persuasive. Examiner respectfully indicates two interior flanges 112 define pivot block as shown in Fig 2B.  There is a gap formed between external and internal flange 112. The flange 114 would fit perfectly at the gap. The pivotal connection between flanges 112 and 114 taught by Tribby reach the limitation of claim 1. Therefore, the prior art rejections to claim 1 are respectfully sustained by the Examiner. 

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/            Examiner, Art Unit 3723     

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723